UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 641 Fulton Avenue, Suite 200, Sacramento, California95825 (Address of principal executive offices)(Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10K. x Indicate by check mark if Registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934). YesoNox The aggregate market value of the registrant’s voting shares held by non-affiliates:no established market exists for the registrant’s shares of beneficial interest. The number of shares of beneficial interest outstanding at February 16, 2010 was 18,007. DOCUMENTS INCORPORATED BY REFERENCE None. Page - 2 - USA REAL ESTATE INVESTMENT TRUST Table of Contents Page PART I. ITEM 1. Business 4 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Submission of Matters to a Vote of Security Holders 6 PART II. ITEM 5. Market for the Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities ……… 7 ITEM 6. Selected Financial Data 7 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 8 ITEM 8. Financial Statements and Supplementary Data 9 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A(T). Controls and Procedures 18 ITEM 9B. Other Information 18 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 19 ITEM 11. Executive Compensation 20 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 21 ITEM 13. Certain Relationships and Related Transactions and Director Independence …………… 21 ITEM 14. Principal Accountant Fees and Services 21 PART IV ITEM 15. Exhibits and Financial Statement Schedules 22 Page - 3 - PART I. Forward-Looking Statements This Annual Report on Form 10-K, together with other statements and information publicly disseminated by USA Real Estate Investment Trust (the "Trust"), contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks, uncertainties and other factors, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, performance, transactions or achievements, financial and otherwise, may differ materially from the results, performance, transactions or achievements expressed or implied by the forward-looking statements.Risks, uncertainties and other factors that might cause such differences, some of which could be material, include, but are not limited to: changes in the global political environment; national and local economic, business and real estate and other market conditions; the competitive environment in which the Trust operates; property management risks; financing risks, such as the inability to obtain debt or equity financing on favorable terms; possible future downgrades in the Trust's credit rating; the level of volatility of interest rates; financial stability of tenants, including the ability of tenants to pay rent, the decision of tenants to close stores and the effect of bankruptcy laws; the rate of revenue increases versus expense increases; the ability to maintain the Trust's status as a real estate investment trust ("REIT") for federal income tax purposes; governmental approvals, actions and initiatives; environmental/safety requirements and costs; risks of real estate acquisition and development, including the failure of acquisitions to close and pending developments and redevelopments to be completed on time and within budget; risks of disposition strategies, including the failure to complete sales on a timely basis and the failure to reinvest sale proceeds in a manner that generates favorable returns; risks of joint venture activities; as well as other risks identified in this Annual Report on Form 10-KSB and, from time to time, in the other reports the Trust files with the Securities and Exchange Commission or in other documents that the Trust publicly disseminates.The Trust undertakes no obligation to publicly update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. ITEM 1.BUSINESS. The Trust is a California business trust that was formed on October 7, 1986, for the primary purpose of engaging in the business of acquiring, owning, operating and financing real estate investments.The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. The purpose of the Trust is to provide investors with an opportunity to own, through transferable shares, an interest in diversified real estate investments.Through such investments, the Trust seeks to provide investors with an opportunity to participate in a portfolio of professionally managed real estate investments in the same way a mutual fund affords investors an opportunity to invest in a professionally managed portfolio of stocks, bonds and other securities. The Trust has operated and intends to continue to operate in a manner intended to qualify as a REIT under Sections 856-860 of the Internal Revenue Code of 1986, as amended (the "Code").A qualified REIT is relieved, in part, from federal income taxes on ordinary income and capital gains distributed to its shareholders.State tax benefits also may accrue to a qualified REIT. Pursuant to Code requirements, the Trust distributes to its shareholders at least 90 percent of its taxable income and 100 percent of the net capital gain from the sale of Trust properties. Page - 4 - The Trust will terminate 21 years after the death of the last survivor of persons listed in the Trust's Declaration of Trust.The Trust may also be terminated at any time by the majority vote or written consent of its shareholders. The office of the Trust is located at 641 Fulton Avenue, Suite 200, in Sacramento, California. The Trust has no employees.It is administered by its Trustees and by its Chairman, and by independent contractors who work under the supervision thereof as a self-administered real estate investment trust. The rules and regulations adopted by various agencies of federal, state or local governments relating to environmental controls and the development and operation of real property may operate to reduce the number of investment opportunities available to the Trust or may adversely affect the properties currently owned by it.While the Trust does not believe environmental controls have had a material impact on its activities, there can be no assurance that the Trust will not be adversely affected thereby in the future. The business of the Trust is uniquely sensitive to tax legislation.Changes in tax laws are made frequently.There is no way for the Trust to anticipate when or what changes in the tax laws may be made in the future, or how such changes might affect the Trust. ITEM 1A.RISK FACTORS. Not applicable to smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to smaller reporting companies. ITEM 2.PROPERTIES. None. ITEM 3.LEGAL PROCEEDINGS. USA Real Estate Investment Trust vs. Frank J. Ferris and Collie Christensen.Superior Court of the State of California, County of Sacramento Case No. 34-2009-00067506 This action was filed on December 30, 2009, in the Superior Court of the State of California, County of Sacramento to enforce the guarantees of Frank J. Ferris and Collie Christensen of a loan made on February 28, 2007, to CFG, LLC, a Mississippi limited liability company, in the sum of Six Million Eight Hundred Thousand Dollars ($6,800,000).The loan was secured by a deed of trust on real property located in Wiggins, Mississippi, which was foreclosed on January 6, 2009.The Trust foreclosed against the real property collateral bidding Two Million Five Hundred Thousand Dollars ($2,500,000) of the indebtedness.The Trust seeks to recover the deficiency from the guarantors with interest thereon at the rate of 25% per annum from January 6, 2009, until paid. There are no known defenses to this action. Page - 5 - USA Real Estate Investment Trust v. The Security Title Guarantee Corporation of Baltimore, Patrick A. Sheehan, Esquire, John Does 1-10, and Corporations W, X, Y and Z.U.S.
